NO. 12-21-00214-CV

                             IN THE COURT OF APPEALS

                TWELFTH COURT OF APPEALS DISTRICT

                                         TYLER, TEXAS

                                                       §       APPEAL FROM THE
IN THE MATTER OF J.S.,
                                                       §       COUNTY COURT AT LAW NO. 3
A JUVENILE
                                                       §       SMITH COUNTY, TEXAS

                                      MEMORANDUM OPINION
                                          PER CURIAM
        J.S. appeals the trial court’s order transferring him from the Texas Juvenile Justice
Department (TJJD) to the Texas Department of Criminal Justice (TDCJ) to complete the
remainder of his fifteen-year determinate sentence for delinquent conduct. J.S.’s counsel filed a
brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493
(1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). 1 We affirm.


                                               BACKGROUND
        On or about March 14, 2018, J.S. fired seven shots from a vehicle into the victim’s
residence. J.S. confessed to pulling the trigger, and an individual who was in the same car as J.S.
testified that J.S. pulled the trigger to frighten the victim. A jury found that J.S. is a juvenile who
engaged in delinquent conduct by committing the offense of aggravated assault with a deadly
weapon, and in accordance with the jury’s verdict, the trial court found that J.S. was a juvenile
who engaged in delinquent conduct by committing the offense of aggravated assault with a
deadly weapon. The trial then proceeded to the disposition phase, and in accordance with the
jury’s imposition of a determinate sentence of fifteen years, the trial court imposed a determinate
sentence of fifteen years on November 15, 2018. J.S. did not appeal at that time.

        1
           See In re D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (orig. proceeding) (holding that Anders procedures
apply to juvenile matters).


                                                      1
         On September 30, 2021, TJJD requested that J.S. be transferred to TDCJ. After
conducting an evidentiary hearing, the trial court ordered that J.S. be transferred to TDCJ to
serve the remainder of his determinate sentence. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         J.S.’s counsel filed a brief in compliance with Anders and Gainous, stating that he has
diligently reviewed the appellate record and is of the opinion that the record reflects no
reversible error and that there is no error upon which an appeal can be predicated. From our
review of counsel’s brief, it is apparent that counsel is well acquainted with the facts in this case.
In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
1978), counsel’s brief presents a chronological summation of the procedural history of the case,
and further states that counsel is unable to raise any arguable issues for appeal. 2 We have
considered counsel’s brief and conducted our own independent review of the appellate record.
We found no reversible error. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App.
2005). Accordingly, we conclude that the appeal is wholly frivolous.


                                                   CONCLUSION
         Appellant’s counsel filed a motion to withdraw. See In re Schulman, 252 S.W.3d 403,
407 (Tex. Crim. App. 2008) (orig. proceeding). We carried the motion with the case for
consideration on the merits. However, despite our having found no reversible error, we deny
counsel’s request to withdraw. See In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016). The Texas
Supreme Court has held that the right to counsel in suits seeking the termination of parental
rights extends to “all proceedings in [the Texas Supreme Court], including the filing of a petition
for review.” Id. at 27. After disposition by the Court of Appeals, an appeal in a juvenile matter is
made to the Texas Supreme Court. See TEX. FAM. CODE ANN. § 56.01(a), (c)(2) (West 2022).
Accordingly, applying In re P.M. to the circumstances of this case, we conclude that counsel has
not yet discharged his obligation to Appellant. See In re P.M., 520 S.W.3d at 27. If, after
consulting with counsel, Appellant wishes to file a petition for review, counsel should timely file
with the Texas Supreme Court “a petition for review that satisfies the standards for an Anders

         2
          J.S.’s counsel has certified that he provided J.S. with a copy of this brief. J.S. was given time to file his
own brief in this cause. The time for filing such a brief has expired, and we have not received a pro se brief.




                                                          2
brief.” In re P.M., 520 S.W.3d at 28; cf. A.C. v. Tex. Dep’t of Family & Protective Servs., No.
03-16-00543-CV, 2016 WL 5874880, at *1 n.2 (Tex. App.—Austin Oct. 5, 2016, no pet.) (mem.
op.). We affirm the trial court’s judgment. See TEX. R. APP. P. 43.2(a).
Opinion delivered July 29, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             JULY 29, 2022


                                         NO. 12-21-00214-CV


                           IN THE MATTER OF J. S., A JUVENILE


                            Appeal from the County Court at Law No 3
                         of Smith County, Texas (Tr.Ct.No. 003-0216-18)

                    THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                    It is therefore ORDERED, ADJUDGED and DECREED that the judgment of
the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                      4